Citation Nr: 0107674	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  95-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including schizophrenia and a sleep disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 1982 to 
September 1986.

The instant appeal arose from rating decisions in December 
1993 and January 1994 of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Atlanta, Georgia, which denied 
claims for service connection for a nervous disorder, a sleep 
disorder, and schizophrenia.  This case was remanded by the 
Board of Veterans' Appeals (Board) in March 1997 and in March 
1999 for further development.


REMAND

VA regulations provide that when a veteran appeals to the 
Board, he "will be accorded full right to representation in 
all stages of [the] appeal by a recognized organization, 
attorney, agent, or other authorized person."  38 C.F.R. 
§ 20.600 (2000).  If a veteran appoints a representative, the 
RO is to "[g]ive the representative . . . an opportunity to 
execute VA Form 646 prior to certification [of the appeal to 
the Board] in all instances."  VA Adjudication Procedure 
Manual, M21-1, Part IV, para. 8.29 (March 24, 2000).

In the present case, the record shows that the veteran 
executed a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) in October 1993, 
in favor of the Georgia Department of Veterans Service 
(GDVS).  The record further shows that the veteran thereafter 
re-located to North Carolina, although multiple attempts to 
contact him since October 1999 have been unsuccessful.  

The record does not show that the veteran executed another VA 
Form 21-22 in favor of the North Carolina Division of 
Veterans Affairs (NCDVA).  However, by letter dated September 
29, 1997, he was advised that there was no local 
representative of the GDVS in Winston-Salem.  He was asked to 
complete and return another VA Form 21-22 if he wished to be 
represented by a different service organization.  He did not 
respond to that letter.  

The Board notes that the RO has subsequently sent some copies 
of correspondence to the veteran to the "SDVS" and other 
copies of correspondence to GDVS.  The certification of 
appeal (VA Form 8) indicates that the veteran is represented 
by the SDVS, presumably the NCDVA.

Thus, the appellant's appeal was certified to the Board 
without giving GDVS an opportunity to prepare a VA Form 646.  
It is unclear from the record whether the RO declined to 
offer GDVS an opportunity to prepare a VA Form 646 because 
the GDVS charter prohibits representation of clients who 
reside outside of Georgia, or for some other reason.  This 
needs to be clarified.  On remand, the RO should contact the 
GDVS and ask it whether its representation of the appellant 
continues.  If it does not, the RO should give the veteran an 
opportunity to appoint a new representative.  If the GDVS 
continues its representation of the veteran, or if he 
appoints a new representative, the RO should give the 
representative, whether GDVS or some other entity or 
individual, an opportunity to complete a VA Form 646 prior to 
any re-certification of this appeal to the Board.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims, as here, filed before the date of enactment of 
the Veterans Claims Assistance Act of 2000 and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The appellant contends, in substance, that his psychiatric 
disorder, diagnosed as schizophrenia and dyssomnia, began in 
service; therefore, he believes service connection is 
warranted for this disorder.  He has asserted that his 
psychiatric disorder began when he was stationed in Okinawa, 
Japan, in 1984 and 1985.  Pursuant to the March 1999 remand, 
the RO developed the veteran's service personnel records in 
order to clarify his duty station at that time.  The National 
Personnel Records Center (NPRC) records supplied to the RO 
reveal that he was stationed in Okinawa from June 1984 to 
June 1985.  However, a review of the service personnel 
records and the service medical records do not reveal 
complaint, treatment, or diagnosis referable to 
schizophrenia.  

Also subsequent to the March 1999 remand, records from the 
County of Prince William, Virginia, Community Mental Health 
Center, dated from January to May 1988 reveal a diagnosis of 
schizophrenia in January 1988, sixteen months after his 
separation from service.  These records also showed that the 
veteran reported intrusive thoughts on a daily basis for the 
past year which revolved around a scientific project he had 
been working on that involves going one step beyond 
relativity.  

A Durham County Community Mental Health record dated in 
September 1989 revealed that the veteran reported living with 
a brother in Atlanta in 1986 and 1987.  The first post-
service evidence of record are the Prince William County 
records dated in January 1988.

The veteran is advised that service connection for a 
psychosis, like schizophrenia, is warranted if it was 
manifested to a compensable degree within one year from his 
date of discharge.  38 C.F.R. §§ 3.307, 3.309 (2000).  
Service connection for a psychiatric disorder is also 
warranted where the facts establish that such a disorder was 
incurred coincident with active service, or, if it preexisted 
such service, that it was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2000).  

Therefore, the veteran is advised that medical records, or 
other evidence, indicating treatment for or symptoms of or a 
diagnosis of a psychiatric disorder, particularly 
schizophrenia, dated between September 1986 and September 
1987 is the type of evidence necessary to substantiate his 
claim.  A medical opinion which connects any of his currently 
diagnosed psychiatric disorders to service is also the type 
of evidence necessary to substantiate his claim.

For these reasons, the Board finds that further development 
is warranted.  The requested development should include a 
medical nexus opinion as regards any relationship between any 
currently diagnosed psychiatric disorder and service, 
including an opinion as to whether the schizophrenia first 
diagnosed in January 1988 was manifest to a compensable 
degree within one year of the veteran's separation from 
service.  

In providing notification to the veteran of the scheduling of 
any examination, the RO should also provide the veteran with 
notice of 38 C.F.R. § 3.655, which requires the dismissal of 
a claim for an increased rating where the veteran fails to 
report for a scheduled examination deemed to be necessary by 
the VA.  The Board is aware that recently, repeated efforts 
have been made to locate the veteran, including mailing 
correspondence to three Durham, North Carolina addresses, 
checking phone listings in Durham, and checking phone and e-
mail address listings on the internet.  In the normal course 
of events, it is the burden of the appellant to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the VA to "turn up heaven and earth" to find 
him.  Hyson v. Brown, 5 Vet. App. 262 (1993); see also 
Connelly v. Brown, 8 Vet. App. 84 (1995).  Nevertheless, if 
there is reason to believe that further efforts would lead to 
knowledge concerning his whereabouts, such labors should be 
undertaken.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact Georgia 
Department of Veterans Service (GDVS) and 
ask it whether its representation of the 
veteran continues.  The response received 
should be associated with the claims 
folder.  If GDVS indicates that its 
representation will not continue, the RO 
should so notify the veteran and afford 
him an opportunity to appoint a new 
representative.

2.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his psychiatric disorder that has not 
already been made part of the record, VA 
and non-VA, and should assist him in 
obtaining such evidence.  The appellant 
must adequately identify the records and 
provide any necessary authorization.  In 
particular, the RO should:

a.  Request the veteran adequately 
identify any relevant records 
pertaining to the time frame from 
September 1986 to January 1988; and

b.  Request the veteran adequately 
identify any medical facilities 
where he was treated for psychiatric 
reasons in service.

All attempts to obtain records which are 
ultimately not obtained should be 
documented.  The RO shall inform the 
appellant if the VA is unable to secure 
any of the relevant records sought.

3.  The RO should request a medical 
opinion from a VA physician which 
addresses:

a.  the relationship, if any, 
between any currently diagnosed 
psychiatric disorder and service; 
and

b.  whether the schizophrenia first 
diagnosed in January 1988 was 
manifest to a compensable degree 
within one year of the veteran's 
separation from service in September 
1986.

The veteran should be afforded a VA 
examination if one is deemed necessary in 
order to provide the requested opinion.  
The claims folder should be made 
available to the physician for review.  
The physician should provide complete 
rationales for all conclusions reached.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001) as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



